58 S.E.2d 640 (1950)
231 N.C. 668
JAMES
v.
ROGERS et al.
No. 313.
Supreme Court of North Carolina.
March 29, 1950.
Marshall T. Spears, Durham, and Lewis G. Cooper, Greenville, for defendants, appellants.
Albion Dunn, Greenville, for defendants, appellees.
PER CURIAM.
One member of the Court, BARNHILL, J., not sitting, and the remaining six being evenly divided in opinion in respect of the correctness of the declaration of the court below, the judgment of the Superior Court stands affirmed after the manner of the usual practice in such cases, and as the disposition of the appeal, without becoming a precedent. Smith v. McDowell Furniture Co., 221 N.C. 536, 19 S.E.2d 17; Howard v. Queen City Coach Co., 216 N.C. 799, 4 S.E.2d 616; Elmore v. General Amusements, 221 N.C. 535, 19 S.E.2d 5; Gardner v. McDonald, 223 N.C. 854, 25 S.E.2d 397.
Affirmed.